DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gingell (US 3,618,133).
In regard to Claim 1:
	Gingell discloses, in Figure 25, a polyphase filter comprising: 
a first transistor (VT22); a second transistor (VT23); a third transistor (VT24); and a fourth transistor (VT25), wherein 
a first output terminal (V2) is connected to a first terminal of the first transistor (VT22 emitter), 
a second output terminal (-jV2) is connected to a first terminal of the second transistor (VT23 emitter), 
a third output terminal (-V2) is connected to a first terminal of the third transistor (VT24 emitter), 
a fourth output terminal (jV2) is connected to a first terminal of the fourth transistor (VT25 emitter), 

a second terminal of the third transistor (VT24 collector) and a control terminal of the second transistor (VT23 base) are connected at a second connection point (VT24 collector and VT23 base connection point) and a second input terminal (-V1) is also connected to the second connection point (VT24 collector and VT23 base connection point), 
a second terminal of the second transistor (VT23 collector) and a control terminal of the first transistor (VT22 base) are connected (VT23 collector and VT22 base are connected at –jV1), and 
a second terminal of the fourth transistor (VT25 collector) and a control terminal of the third transistor (VT24 base) are connected (VT25 collector and VT24 base are connected at jV1).
In regard to Claim 2:
	Gingell discloses, in Figure 25, a polyphase filter comprising: 
a first transistor (VT22); a second transistor (VT23); a third transistor (VT24); and a fourth transistor (VT25), wherein 
a first input terminal (V1) is connected to a first terminal of the first transistor (VT22 collector), 
a second input terminal (-V1) is connected to a first terminal of the third transistor (VT24 collector), 
a second terminal of the first transistor (VT22 emitter) and a control terminal of the fourth transistor (VT25 base) are connected at a first connection point (VT25 base is connected to VT22 emitter through VT22) and a first output terminal (V2) is also connected to the first connection point (V2 is connected to VT22 emitter), 

a second terminal of the third transistor (VT24 emitter) and a control terminal of the second transistor (VT23 base) are connected at a third connection point (VT23 base is connected to VT24 emitter through VT24) and a third output terminal (-V2) is also connected to the third connection point  (-V2 is connected to VT24 emitter), and 
a second terminal of the fourth transistor (VT25 emitter) and a control terminal of the third transistor (VT24 base) are connected at a fourth connection point (VT24 base is connected to VT25 emitter through VT25) and a fourth output terminal (jV2) is also connected to the fourth connection point (jV2 is connected to VT25 emitter).
In regard to Claim 4:
	Gingell discloses, in Figure 25, the polyphase filter according to claim 1, wherein the first terminals are emitter terminals (VT22-VT25 emitters), the second terminals are collector terminals (VT22-VT25 collectors), and the control terminals are base terminals (VT22-VT25 bases).
In regard to Claim 7:
	Gingell discloses, in Figure 25, the polyphase filter according to claim 2, wherein the first terminals are emitter terminals (VT22-VT25 emitters), the second terminals are collector terminals (VT22-VT25 collectors), and the control terminals are base terminals (VT22-VT25 bases).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gingell (US 3,618,133), in view of Hirai et al. (US 2019/0379356).
In regard to Claim 3:
	All of the claim limitations have been discussed with respect to Claim 1 above, except for wherein the first terminals are source terminals, the second terminals are drain terminals, and the control terminals are gate terminals.
	Hirai discloses wherein the first terminals are source terminals (VT22-VT25 emitter), the second terminals are drain terminals (VT2-VT25 collector), and the control terminals are gate terminals (VT22-VT25 base). (Hirai discloses in Paragraph 0122 that the bipolar transistors can be implemented as MOS transistors, where the emitter terminals equate to source terminals, the collector terminals equate to drain terminals, and the base terminals equate to gate terminals)
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the teaching of MOS transistors taught by Hirai with the filter taught by Gingell, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and 
In regard to Claim 6:
All of the claim limitations have been discussed with respect to Claim 2 above, except for wherein the first terminals are source terminals, the second terminals are drain terminals, and the control terminals are gate terminals.
Hirai discloses wherein the first terminals are source terminals (VT22-VT25 emitter), the second terminals are drain terminals (VT2-VT25 collector), and the control terminals are gate terminals (VT22-VT25 base). (Hirai discloses in Paragraph 0122 that the bipolar transistors can be implemented as MOS transistors, where the emitter terminals equate to source terminals, the collector terminals equate to drain terminals, and the base terminals equate to gate terminals)
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the teaching of MOS transistors taught by Hirai with the filter taught by Gingell, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385).
Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077.  The examiner can normally be reached on M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W POOS/Primary Examiner, Art Unit 2896